DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.

Response to Amendment
Claims 13 and 16-25 are pending in the application.  New grounds of rejection have been added as result of the amendment to the claims submitted 7/21/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 18-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2019/0393556) in view of Fischer et al. (US 2018/0151856).
Regarding claim 13 and 23-25, Matsuoka et al. discloses in Figs 1-6, a battery module ([0073], [0074]), comprising a plurality of the pouch batteries (refs 100, [0137]) aligned in a stacking direction ([0073], [0074]) of the stacked structure a pouch ([0137]), each battery (ref 100), comprising: an electrode assembly ([0434]); and a multi-laminate case (ref 110, [0438]) in which the electrode assembly ([0434]) is sealed and housed ([0438]), wherein the electrode assembly ([0434]) is formed by respectively overlaying a sheet cathode (ref 150), a sheet separator (ref 170), and a sheet anode (ref 180) to form a stacked structure ([0434]), the stacked structure ([0434]) being optionally folded and/or wound upon itself, the electrode assembly ([0434]) includes a cathode tab (ref 130) electrically connected to the sheet cathode (ref 150), and an anode tab (ref 140) electrically connected to the sheet anode (ref 160), the cathode tab (ref 130) and the anode tab (ref 140) extending from inside ([0439]) of the case (ref 110) to outside ([0439]) of the case (ref 110), the sheet cathode comprises a positive electrode active material ([0407]) disposed on a current collector ([0407]), the sheet anode (ref 160) consists essentially of ([0427], [0428]) a conductive metal other than lithium ([0427], [0428]), and the electrode assembly ([0434]) includes an electrolyte ([0382], [0446]) in contact with the sheet cathode (ref 150) and the sheet anode (ref 180), the multilaminate case comprising the separator and the electrolyte are a single structure comprising a solid electrolyte ([0446]).
Matsuoka et al. does not explicitly disclose a housing including a first end plate and a second end plate accommodating the batteries; and means for moving the first end plate relative to the second end plate to control an external compression force on the plurality of the pouch batteries during operation of the battery module, the means for moving comprises one or more springs or a tensioning member, the one or more springs or the tensioning member being connected to the first and second end plates, the one or more springs or the tensioning member being configured to move one end plate towards the other during discharge of the battery module, wherein a distance between the first end plate and second end plate decreases during discharge, following a contraction of the plurality of pouch batteries during discharge because of the external compression force.
Fischer et al. discloses in Figs 1-20, a battery module (ref 10) including a plurality of stacked cells (refs 12) and a housing including first and second end plates (refs 14), the end plates connected to springs/tensioning members (refs 16, Fig 3), allowing contraction of the plates (refs 14) toward each other during discharge of the cells (refs 12, [0044]).  This configuration enhances the elasticity of the module housing thereby enhancing overall module performance and structural integrity ([0010], [0044]).
Fischer et al. and Matsuoka et al. are analogous since both deal in the same field of endeavor, namely, battery modules.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the first and second plates and springs disclosed by Fischer et al. into the housing structure of the module of Matsuoka et al. to enhance elasticity of the module housing thereby enhancing overall module performance and structural integrity.
Further, while the reference does not explicitly disclose a compressing force of 0.5 – 5 barr to the pouch batteries, the change in the magnitude of the compression force is not considered to confer patentability to the claims.  Fischer et al. (see [0010], [0044]) teaches that it was known in the art at the time of the invention that varying the magnitude of the compression force will vary the structural integrity / secureness of the structure.  Therefore the structural integrity / secureness of the structure is a variable that can be modified, among others, by varying the magnitude of the compression force.  For that reason, the magnitude of the compression force, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the magnitude of the compression force cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the magnitude of the compression force in the apparatus of Matsuoka et al. as taught by Fischer et al. to obtain the desired structural integrity / secureness of the structure (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 18, modified Matsuoka et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte comprises a non- aqueous solvent and a lithium salt ([0087], [0159]).

Regarding claim 19, modified Matsuoka et al. discloses all of the claim limitations as set forth above and also discloses the conductive metal is selected from the group consisting of copper, nickel, and stainless steel (all at [0432]).

Regarding claim 21, modified Matsuoka et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte comprises a lithium salt ([0087], [0159]) and an additive for forming a solid-electrolyte interface (SEI) ([0087], [0159]).
Further, the reference discloses a content of the additive is 0.01 – 10 mass % ([0087], [0159], [0309]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges (0.5 – 10 wt%) disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549

Regarding claim 22, modified Matsuoka et al. discloses all of the claim limitations as set forth above and also discloses the positive electrode active material is LiMn2O4 ([0411]).

Claims 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2019/0393556) in view of Fischer et al. (US 2018/0151856) as applied to claims 13 and 19 above, and further in view of Lee et al. (US 2012/0058378).
Regarding claims 16 and 20, modified Matsuoka et al. discloses all of the claim limitations as set forth above and also discloses wherein the sheet anode includes a carbonaceous layer on a surface of the conductive metal ([0427], [0428]), but does not explicitly disclose the carbonaceous layer having a thickness in a range from greater than 0 to 50 microns.
Lee et al. discloses in Figs 1-15, a pouch battery (Abstract) including a negative electrode comprising carbon on a collector, the carbon layer being 1 to 30 microns thick ([0068], [0078]).  This configuration enhances battery performance while limiting overall battery thickness (for flexibility considerations, etc.) ([0002], [0003], [0007], [0068], [0078]).
Lee et al. and Matsuoka et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the anode of Matsuoka et al. at the thickness disclosed by Lee et al. to enhance battery performance while limiting overall battery thickness for flexibility considerations, etc.

Regarding claim 17, modified Matsuoka et al. discloses all of the claim limitations as set forth above and also discloses the carbonaceous layer comprises a carbon allotrope or a derivative thereof ([0427], [0428]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 16-25 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725